                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

John Anthony Cooper,

        Petitioner,

                 v.                                               Case No. 1:18cv028

Warden, Pickaway
Correctional Institution,                                         Judge Michael R. Barrett

        Respondent.

                                                 ORDER

        This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on February 12, 2019 (Doc. 13).

        Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including notice that

the parties would waive further appeal if they failed to file objections to the Report and Recommendation

in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the

Magistrate Judge=s R&R (Doc. 13) have been filed.

        Accordingly, it is ORDERED that the R&R (Doc. 13) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, Respondent’s Motion to

Dismiss (Doc. 9) is DENIED and the Petition (Doc. 1) is administratively STAYED and

TERMINATED pending Petitioner’s exhaustion of his Ohio remedies.

        Any request for certificate of appealability or request to certify an appeal would not be taken in

good faith and would be denied.

        IT IS SO ORDERED.

                                                             s/Michael R. Barrett
                                                          Michael R. Barrett, Judge
                                                          United States District Court




                                                     1
